Citation Nr: 1618570	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for neurologic disability of the bilateral lower extremities, to include a sciatic nerve disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to additional dependency compensation for a dependent child.


REPRESENTATION

Veteran represented by:	Nicholas Parr, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984.  He also had Air National Guard service from June 1985 to March 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which in relevant part, denied entitlement to service connection for bilateral hearing loss, tinnitus, a right hip injury with arthritis, a left knee condition, and a sciatic nerve disability.  

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record.

In December 2012, the Board remanded the claim on appeal for further development.  The Board additionally remanded a claim of entitlement to service connection for psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  Service connection for PTSD was granted in a March 2015 rating decision; thus the issue was fully resolved. 

In an April 2016 letter, VA notified the Veteran that dependency benefits were being awarded for a dependent child, effective October 25, 2015, until June 1, 2016, because the child stopped attending school.

The issue of entitlement to service connection for a low back disability was raised in the Veteran's original October 2008 informal claim and multiple times since.  Although this issue was previously referred to the Agency of Original Jurisdiction (AOJ) in the December 2012 remand, it has not yet been adjudicated.  Thus, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for bilateral hearing loss, a right hip disability, neurologic disability of the bilateral lower extremities, and the issue of entitlement to additional dependency compensation for dependent children are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current tinnitus that is the result of active service.  

2.  The Veteran has left knee arthritis that is the result of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, and arthritis when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is a chronic disease under 38 U.S.C.A. § 1101); 38 C.F.R. § 3.309(a).  

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

	A.  Tinnitus

The Veteran has reported current tinnitus, resulting in a tinnitus diagnosis during a March 2010 VA audiological examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has credibly reported in-service hazardous noise exposure, including through his service as an aviation structural mechanic.  He reported working on flight lines, and even sleeping under the flight deck.  His reported noise exposure is consistent with the circumstances of his service.  He has repeatedly and credibly reported having an onset of tinnitus during service and having a continuity of tinnitus symptoms since.  

Based on the Veteran's credible reports, a continuity of symptomatology of chronic tinnitus has been established since the Veteran's naval service.  Thus, the remaining elements of service connection are satisfied.  38 U.S.C.A. § 1154(b); See Walker, 701 F.3d 1331.  

The March 2010 VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of noise exposure during service.  The examiner, however, based the opinion on stable hearing testing results during service and during the examination.  The examiner did not consider the Veteran's reports of an onset of tinnitus in service and continuing since.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion is of only minimum probative value.  

Resolving reasonable doubt in the Veteran's favor, his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

	B.  Left Knee Arthritis

X-rays from a June 2013 VA examination showed arthritis of the left knee.  The VA examiner additionally noted a left knee strain from 1981. 

The Veteran has credibly reported that knee disability began during service following a fall from a 10-foot cliff.  He reports that he did not seek treatment for the resulting joint pains because of his own pride and not wanting to tell people he was hurt.  He affirmed that he has had left knee pain since the in-service injury, and that he self-medicated the pain with alcohol and other drugs.  Service treatment records pertaining to the Veteran's National Guard service reveal that he underwent an anterior cruciate ligament (ACL) repair in 1998.  

The Veteran is competent to report symptoms of chronic knee pain and the medical evidence confirms a lengthy history of left knee pain.  Thus, his reports are consistent with the medical evidence of record.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of left knee pain symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

The June 2013 VA examiner provided a negative opinion with respect to the relationship of the Veteran's left knee disability to service.  The examiner based the opinion, however, on a lack of medical evidence of left knee injury during service.  The examiner did not clearly address the Veteran's report of left knee injury in service and continuing knee pain since.  See Dalton, supra.  Thus, the examiner's opinion is afforded minimal probative value.

The evidence is at least in equipoise as to whether the current left knee arthritis was incurred in service.  Accordingly, service connection for the left knee disability must be granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

During the March 2010 VA examination, the Veteran was not found to have current hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  VA treatment records subsequently associated with the claims file indicated that he has a current hearing deficit.  Remand is in order to determine the Veteran's current hearing acuity.  

During the June 2013 VA examination, the examiner indicated that the Veteran had osteoarthritis of the right hip.  The examiner later noted, however, that recent x-rays were unremarkable, and that imaging studied did not show arthritis.  Given this discrepancy and that VA treatment records clearly note that he has suffered chronic right hip pain, it is unclear whether the Veteran has a current right hip diagnosis.  Remand for further examination is warranted. 

The June 2013 VA examiner indicated that the Veteran had sciatica related to low back disability.  Accordingly, adjudication of the claim for neurologic disability of the lower extremities must be deferred pending adjudication of the referred claim of entitlement to service connection for a low back disability.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, following an April 2016 decision to grant additional dependency benefits for the Veteran's dependent child, until June 1, 2016, the Veteran submitted a timely notice of disagreement contending that his dependent child was still in school.  The Board is required to remand this issue for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

If the Veteran has current hearing loss for VA purposes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include his credibly reported hazardous noise exposure.  

The examiner should consider the delayed onset theory of causation of hearing loss.

Additionally, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that current hearing loss is proximately due to or the result of (caused by) service-connected tinnitus.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is aggravated (permanently made worse) by service-connected tinnitus.

If there is aggravation, the examiner should opine whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of hearing loss disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence, including evidence of hearing issues during service and since.  

2.  Schedule the Veteran for a new examination of his right hip.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should diagnose all hip disabilities found to be present, to include any arthritis.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such hip disability had its clinical onset during active service, or is related to an in-service disease or injury, to include the Veteran's credibly reported injury as a result of falling from a cliff and his reports of having hip pain since. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  Issue a statement of the case with respect to the issue of entitlement to additional dependency compensation for a dependent child.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If any benefit sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


